      Case 1:20-cv-04143-AJN-BCM Document 67 Filed 09/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                              9/16/21
  Lisa Carmona,

                        Plaintiff,
                                                              20-cv-4143 (AJN) (BCM)
                  –v–
                                                                     ORDER
  Building Management Associates, Inc. et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       In light of the ongoing discovery disputes in this matter, the Court hereby ADJOURNS

the post-discovery conference to October 15, 2021, at 3:00 p.m.

       SO ORDERED.



Dated: September 16, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
